Citation Nr: 1807970	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  15-03 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Stephen J. Wenger, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1960 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2016, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) pertaining to the issue above.  A November 2016 Board decision remanded the above issue for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In January 2018, prior to the promulgation of a decision in this appeal, the Veteran, through his representative, expressly stated in writing that he wished to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal have been met.  38 U.S.C. § 7105 (b)(2) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  A withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204.

In January 2018, the Veteran's representative submitted a signed request noting the Veteran no longer wished to continue his appeal.  This submission expresses the Veteran's explicit intent to withdraw the issue currently on appeal.  With no allegations of errors of fact or law remaining for appellate consideration, the Board does not have jurisdiction to review the Veteran's appeal


ORDER


The appeal is dismissed.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


